Citation Nr: 0313941	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for hepatitis C.

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case was previously before the Board in May 2001, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal that the veteran was not 
wounded during service and there is no evidence that he 
received blood products for transfusions during service.

3.  Service medical records reveal that the veteran was 
injured during service receiving contusions in a motor 
vehicle accident and burning his hand.  

4.  A single service medical record dated June 1968 indicates 
that the veteran desired the removal of a tattoo, but there 
is no indication that the veteran had any tattoos on his 
entrance or separation examination reports.  

5.  The veteran reports receiving a tattoo prior to entry 
into service and subsequent to his diagnosis with hepatitis.  

6.  The veteran is currently diagnosed with hepatitis C.  

7.  Medical evidence of record shows that the veteran's 
hepatitis C is due to intravenous drug abuse during service.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred as the result of 
intravenous drug abuse during service, is due to willful 
misconduct and was not incurred in the line of duty; service 
connection for hepatitis C may not be established as a matter 
of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated May 2001.  
This letter also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  A VA 
medical evaluation of the veteran and of the record was 
conducted in August 2002.

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several different ways.  The most common basis 
for establishing service connection is called on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

However, applicable regulations state that direct service 
connection "may be granted only when a disability  . . . was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs."  38 C.F.R. § 3.301(a) (2002).  

"The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin."  
38 C.F.R. § 3.301(c)(3) (2002).  

"An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.301(d) (2002).  

The veteran's service medical records appear to be complete.  
There is no indication in any of these records that the 
veteran was diagnosed with hepatitis during service.  A June 
1968 service medical record indicates that the veteran 
desired the removal of a tattoo, but there is no indication 
that the veteran had any tattoos on his entrance or 
separation examination reports.

A June 1977 VA hospital report reveals that the veteran 
required inpatient treatment for alcohol abuse and drug 
dependence.  This record revealed that the veteran had a 
history of abuse of marijuana, sedatives, and that he used 
heroin intravenously.  

A January 1992 VA treatment record notes that the veteran had 
a history of intravenous drug abuse of amphetamines and 
heroin which ended in 1976.

In June 1994 a VA psychiatric examination report noted that 
the veteran had a history of abusing intravenous drugs, 
including opium, amphetamines, and heroin, which began during 
service.  A December 1996 VA hospital report indicates that 
the veteran had a history of intravenous drug abuse dating 
from service until approximately 1976.

A letter from a VA physician dated June 1995 indicated that 
the veteran was diagnosed with hepatitis C and that the 
veteran had elevated liver function tests for the past three 
years.  The physician stated that the veteran's "hepatitis C 
has been chronic, and based on his history of symptoms and 
exposures, could easily have been acquired during his service 
in Southeast Asia."  At this point the Board notes that this 
physician does not specifically indicate what inservice 
exposures would have caused the veteran's hepatitis C 
infection.  However, the evidence to date shows that the 
veteran did have a history of intravenous drug abuse dating 
from service until 1976.  

A December 1995 VA consultation report contains a provisional 
diagnosis of "chronic active hepatitis C".  A December 1999 
laboratory report confirms that the veteran has Hepatitis C 
of Genotype 1a and further explains that this type is 
"predominate in Western countries and the Far East."  

In November 2001, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he was exposed to the blood of wounded 
soldiers and dead Vietnamese during service.  He further 
testified that he also shared shaving equipment with other 
soldiers during service.  The veteran asserted that it was 
because of this blood exposure during service that he 
contracted hepatitis C.  The veteran indicated abuse of 
marijuana and pills but did not indicate that he had any 
history of intravenous drug abuse.

In August 2002 the most recent VA examination of the veteran 
was conducted.  The veteran reported blood exposure during 
service in Vietnam in the form of sharing shaving equipment 
and general blood exposure.  He also admitted to intravenous 
drug abuse during service.  The veteran further reported 
getting a homemade tattoo prior to service when he was 14 and 
to having another tattoo placed over the homemade tattoo 
after he had been diagnosed with hepatitis in 1995.  The 
diagnosis was "hepatitis C with early liver dysfunction, 
which is as likely as not related to exposure during 
Vietnam."  Again the Board notes that the examining 
physician did not indicate what inservice factor allegedly 
caused the veteran's hepatitis C infection.  

The veteran alleges he was exposed to blood during service in 
the form of dead Vietnamese and wounded American soldiers.  
Review of the evidence of record does not show that the 
veteran served in combat.  The evidence also does not show 
that he served in a capacity which would have resulted in 
this alleged blood exposure.  The veteran also claims that he 
was infected with blood from sharing shaving equipment with 
other soldiers.  The Board believes that the sharing of 
shaving equipment may well have occurred during the veteran's 
service, although there is no evidence that this occurred 
other than the veteran's own testimony.  However, the 
overwhelming evidence of record does show that the veteran 
was an intravenous drug abuser during service and after 
service until 1976, and the Board finds that this was most 
likely the source of the infection.  However, such abuse of 
drugs is not in the line of duty and is considered to be 
willful misconduct.  Moreover, the applicable law and 
regulations state that service connection "may be granted 
only when a disability  . . . was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2002)(emphasis added).  In this case, the Board 
notes that the veteran's claim for service connection was 
receive in July 1995.  As such, service connection for 
hepatitis C as a result of the veteran's abuse of drugs may 
not be established as a matter of law.  The law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. § 
3.301(a)(2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It should be noted that a veteran is permitted to receive 
compensation for a drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). However, in this case, there is no competent medical 
evidence which relates the veteran's drug abuse to any 
service connected disability.


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

